People v Padin (2014 NY Slip Op 07448)





People v Padin


2014 NY Slip Op 07448


Decided on October 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2014

Tom, J.P., Sweeny, Andrias, Moskowitz, Gische, JJ.


13380 1289/09 1385/10

[*1] The People of the State of New York, Respondent,
vLorenzo Padin, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Lauren Kaplin of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Brian R. Pouliot of counsel), for respondent.

Judgment, Supreme Court, New York County (Cassandra M. Mullen, J.), rendered October 5, 2010, convicting defendant, after a jury trial, of criminal contempt in the first degree, tampering with a witness in the fourth degree and assault in the third degree, and sentencing him to an aggregate term of two to four years, unanimously affirmed.
We reject defendant's challenges to the sufficiency and weight of the evidence supporting the contempt conviction (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The record supports reasonable inferences that defendant intended to harass, annoy, threaten, or alarm the victim when he made hundreds of calls to her in violation of an order of protection, and that he lacked any legitimate purpose for doing so (see Penal Law § 215.51[b][iv]).
To the extent that a portion of the prosecutor's summation could be viewed as containing a misstatement of law, it did not deprive defendant of a fair trial, and any prejudice was avoided by the court's instructions, which the jury is presumed to have followed (see People v Moreno, 100 AD3d 435, 437 [1st Dept 2012], lv denied 20 NY3d 987 [2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 30, 2014
CLERK